AMENDMENT TO THE ADVISORS SERIES TRUST AMENDED AND RESTATED CUSTODY AGREEMENT THIS AMENDMENT dated as of the 16th day of September, 2014, to the Amended and Restated Custody Agreement, originally made and entered into as of June 6, 2006, and amended and restated as of December 6, 2012 (the "Agreement"), is entered into by and between Advisors Series Trust, a Delaware statutory trust (the "Trust") and U.S. Bank National Association, a national banking association (the "Custodian"). RECITALS WHEREAS, the parties have entered into a Custody Agreement; and WHEREAS, the parties desire to amend the fees of a certain series of the Trust; and WHEREAS, Article XV, Section 15.2 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree to amend the following: Exhibit O, the funds and fees of O’Shaughnessy funds,is hereby superseded and replaced with Amended Exhibit O attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ADVISORS SERIES TRUSTU.S. BANK, N.A. By: /s/ Douglas G. Hess By: /s/ Michael R. McVoy Name:Douglas G. HessName: Michael R. McVoy Title:President Title: Senior Vice President O’Shaughnessy Amended Exhibit O to the Separate Series of Advisors Series Trust Amended and Restated Custody Agreement Name of Series O'Shaughnessy Small/Mid Cap Growth Fund O'Shaughnessy Enhanced Dividend Fund O'Shaughnessy All Cap Core Fund O'Shaughnessy Global Equity Fund O'Shaughnessy International Equity Fund O’Shaughnessy Emerging Markets Fund f/k/a O’Shaughnessy Tactical Asset Allocation Fund Multiple Series Trust DOMESTIC CUSTODY SERVICES FEE SCHEDULE at June,2010 Annual Fee Based Upon Market Value Per Fund* []basis point on average daily market value Minimum annual fee per fund [ ] Plus portfolio transaction fees Portfolio Transaction Fees $ per book entry DTC transaction/Federal Reserve transaction/U.S. Bank repo agreement transaction $ per principal paydown $ per short sale $ per option/future contract written, exercised or expired $ per mutual fund trade/Fed wire/margin variation Fed wire $ per physical transaction $ per segregated account per year §A transaction is a purchase/sale of a security, free receipt/free delivery, maturity, tender or exchange. §No charge for the initial conversion free receipt. §Overdrafts – charged to the account at prime interest rate plus [ ]. Out-Of-Pocket Expenses Including but not limited to expenses incurred in the safekeeping, delivery and receipt of securities, shipping, transfer fees, and extraordinary expenses based upon complexity. Fees are billed monthly. *Not Subject to annual CPI increase, Milwaukee MSA. O’Shaughnessy Amended Exhibit O to the Separate Series of Advisors Series TrustAmended and Restated Custody Agreement -Global Sub-Custodial Services Annual Fee Schedule at September, 2014 COUNTRY INSTRUMENT SAFEKEEPING (BPS) TRANSACTION FEE COUNTRY INSTRUMENT SAFEKEEPIN (BPS) TRANSACTION FEE Argentina All $ Lithuania All $ Australia All $ Luxembourg All $ Austria All $ Malaysia All $ Bahrain All $ Malta All $ Bangladesh All $ Mauritius All $ Belgium All $ Mexico All $ Bermuda All $ Morocco All $ Botswana All $ Namibia All $ Brazil All $ Netherlands All $ Bulgaria All $ New Zealand All $ Canada All $ Nigeria All $ Cayman Islands* All $ Norway All $ Channel Islands* All $ Oman All $ Chile All $ Pakistan All $ China“A” Shares All $ Palestinian Autonomous Area* All $ China“B” Shares All $ Peru All $ Columbia All $ Philippines All $ Costa Rica All $ Poland $ Croatia All $ Portugal All $ Cyprus* All $ Qatar All $ Czech Republic All $ Romania All $ Denmark All $ Russia Equities $ Ecuador All $ Russia MINFIN $ Egypt All $ Serbia* All $ Estonia All $ Singapore All $ Euromarkets(3) All $ Slovak Republic All $ Finland All $ Slovenia All $ France All $ South Africa All $ Germany All $ South Korea All $ Ghana All $ Spain All $ Greece All $ Sri Lanka All $ Hong Kong All $ Swaziland All $ Hungary All $ Sweden All $ Iceland All $ Switzerland All $ India All $ Taiwan All $ Indonesia All $ Thailand All $ Ireland All $ Trinidad & Tobago* All $ Israel All $ Tunisia All $ Italy All $ Turkey All $ Jamaica* All $ UAE All $ Japan All $ United Kingdom All $ Jordan All $ Ukraine All $ Kazakhstan All $ Uruguay All $ Kenya All $ Venezuela All $ Latvia Equities $ Vietnam* All $ Latvia Equities $ Zambia All $ Lebanon All $ O’Shaughnessy Amended Exhibit O to the Separate Series of Advisors Series Trust Amended and Restated Custody Agreement - Global Sub-Custodial Services Annual Fee Schedule at September, 2014 Base Fee - A monthly charge per account (fund) will apply based on the number of foreign securities held. § 1-25 foreign securities: $ § 26-50 foreign securities: $ § Over 50 foreign securities: $ § Euroclear – Eurobonds only.Eurobonds are held in Euroclear at a standard rate, but other types of securities (including but not limited to equities, domestic market debt and mutual funds) will be subject to a surcharge.In addition, certain transactions that are delivered within Euroclear or from a Euroclear account to a third party depository or settlement system, will be subject to a surcharge. § For all other markets specified above, surcharges may apply if a security is held outside of the local market. Cash Transactions: § 3rd Party Foreign Exchange – a Foreign Exchange transaction undertaken through a 3rd party will be charged $ Tax Reclamation Services: Tax reclaims that have been outstanding for more than 6 (six) months with the client will be charged $ per claim. Out of Pocket Expenses § Charges incurred by U.S. Bank, N.A.for local taxes, stamp duties or other local duties and assessments, stock exchange fees, postage and insurance for shipping, facsimile reporting, extraordinary telecommunications fees, proxy services and other shareholder communications or other expenses which are unique to a country in which the client or its clients is investing will be passed along as incurred. § A surcharge may be added to certain out-of-pocket expenses listed herein to cover handling, servicing and other administrative costs associated with the activities giving rise to such expenses.Also, certain expenses are charged at a predetermined flat rate. § SWIFT reporting and message fees. Advisor’s Signature below acknowledges approval of the fee schedule on this Amended Exhibit O. O’Shaughnessy Asset Management, LLC By: /s/ James P. O'Shaughnessy Printed Name: James P. O'Shaughnessy Title: Chairman, Chief Officer and Chief Investment OfficerDate: 9/16/2014 O’Shaughnessy
